FILED
                              NOT FOR PUBLICATION                            MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EMMA ELIZABETH CASTRO-                           No. 08-71662
SANCHEZ, a.k.a. Emma Elizabeth
Campos Mejia; MANUEL DE JESUS                    Agency Nos.         A099-532-533
CASTRO-SANCHEZ, a.k.a. Jose Rafael                                   A099-532-534
Campos Mejia; WENDY CLARIBEL                                         A099-532-537
CACERES-SALINAS, a.k.a. Wendy
Claribel Campos Mejia,
                                                 MEMORANDUM *
               Petitioners,

  v.

ERIC H. HOLDER, Jr.,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Emma Elizabeth Castro-Sanchez, Manuel de Jesus Castro-Sanchez, and

Wendy Claribel Caceres-Salinas, natives and citizens of El Salvador, petition pro

se for review of a Board of Immigration Appeals’ order summarily affirming their

appeal from an immigration judge’s (“IJ”) decision denying their applications for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence factual findings. INS v. Elias-Zacarias, 502

U.S. 478, 481 & n.1 (1992). We deny the petition for review.

      Substantial evidence supports the IJ’s finding that petitioners failed to

demonstrate the harm they suffered from gang members or from their uncle was on

account of a protected ground. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th

Cir. 2004). We do not reach petitioners’ contentions that they were harmed on

account of an imputed political opinion or that they are members of a particular

social group based on their family ties because these distinct claims were not

presented to the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004). Substantial evidence also supports the finding that petitioners do not have a

well-founded fear of future persecution because they can reasonably relocate

within El Salvador. See Kaiser v. Ashcroft, 390 F.3d 653, 659 (9th Cir. 2004)

(when there is no past persecution, petitioner bears the burden of demonstrating




                                          2                                       08-71662
that relocation is unreasonable); 8 C.F.R. § 1208.13(b)(3)(i). Accordingly,

petitioners’ asylum claims fail.

      Because petitioners failed to meet the lower burden of proof for asylum, it

follows that they have not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006). Accordingly,

petitioners’ withholding of removal claims also fail.

      PETITION FOR REVIEW DENIED.




                                          3                                   08-71662